Citation Nr: 1710536	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  07-26 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of Persian Gulf War service.

2.  Entitlement to service connection for hypertension as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of Persian Gulf War service.

3.  Entitlement to service connection for a right shoulder disability, to include rheumatoid arthritis, as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of Persian Gulf War service.

4.  Entitlement to service connection for pericarditis with syncope as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of Persian Gulf War service.

REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to February 1994.  He also served in the North Carolina Army National Guard.  These matters are before the Board on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This case was previously before the Board, most recently in January 2012.

In July 2010, the Board denied the Veteran's claims.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  The Veteran and VA filed a Joint Motion for Partial Remand (JMPR) with the Court.  In a September 2011 Order, the Court did not disturb the portion of the Board's July 2010 decision finding that service connection was not warranted for the claimed disabilities on a direct basis, but remanded the claim to the Board for readjudication of whether or not service connection was warranted on a presumptive basis.  Specifically, the JMPR instructed the Board to further address whether or not the claimed disabilities may be due to a medically unexplained multisymptom illness.

In January 2012, the Board remanded these issues to the RO for additional development of the evidence necessary to comply with the directives of the JMPR.  Such development was completed and the claims file was subsequently returned to the Board.

Recently, in May 2016, the Veteran appointed a new representative, identified on the title page of this decision.

This claim was most recently before the Board in June 2016, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court has directed the Board to further discuss whether the Veteran may experience a bilateral hip disability, hypertension, a right shoulder disability, and/or pericarditis as the result of a multisymptom illness pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 (regarding undiagnosed illnesses and certain illnesses contracted in the Persian Gulf War).

As such, the Board had previously remanded these claims to obtain an addendum opinion to a November 2009 VA Gulf War examination in order to fully address the issue of whether the Veteran's disabilities are the collective result of a multisymptom illness.

Additional VA examinations were obtained in April 2013 with an addendum opinion in July 2016.  Most notably, the 2016 VA examiner opined that the Veteran's bilateral hip disability, hypertension, a right shoulder disability, and/or pericarditis were all diagnosable disabilities and were also not a part of a chronic multisymptom illness due to the Veteran's Gulf War service.  In support, the VA examiner offered the rationale that "as all of these conditions are diagnosable they cannot be collectively linked to a medically unexplained chronic multisymptom illness due to the Veteran's Gulf War service."

However, the Board finds that the provided rationale does not satisfy the earlier Remand directives and also results in the need for further clarification.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

Although the 2016 VA examiner appeared to provide a rationale for the opinions that the Veteran's disabilities were not a part of a medically unexplained chronic multisymptom illness due to the Veteran's Gulf War service, the crux of such rationale appears to be based on the fact that the Veteran's conditions are all diagnosable.  However, the Board highlights the language from the prior Remand that, "after reviewing the claims file, the examiner must state whether the Veteran has, or has had at any point after filing his claim in July 2005, a bilateral hip disability, right shoulder disability, hypertension, or pericarditis.  The examiner must provide an opinion as to whether any such claimed disabilities or signs and symptoms of disabilities (if undiagnosed), can be collectively linked to a medically unexplained chronic multisymptom illness due to the Veteran's Gulf War service."  This language indicates that, regardless of whether the Veteran's claimed conditions were diagnosable or not, the VA examiner must still consider and fully explain whether they are the collective result of a medically unexplained chronic multisymptom illness due to the Veteran's Gulf War service.  A complete rationale for any opinions provided was requested.  

The Board finds that it is unclear as to how the fact that a condition is diagnosable, in and of itself, precludes such condition from also potentially being a part of a chronic multisymptom illness due to the Veteran's Gulf War service.  Without any further explanation in this regard, the Board's purpose in ascertaining whether there is any potential relationship between the Veteran's Gulf War service and his current claimed disabilities as further directed by the Court is frustrated.

Therefore, the claims file should be returned to the 2016 VA examiner so that she may provide a further detailed rationale as to why the Veteran's bilateral hip disability, right shoulder disability, hypertension, or pericarditis cannot be a part of a chronic multisymptom illness due to the Veteran's Gulf War service, other than the fact that they are diagnosable or further explain why diagnosable condition can never be a part of such chronic multisymptom illness.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records related to the Veteran's bilateral hip disability, right shoulder disability, hypertension, and pericarditis disabilities.  

2.  The AOJ should return the claims file to the VA examiner who provided the July 2016 VA examination addendum opinion in order to provide further clarification of her opinion.  If the July 2016 examiner is not available, request that another appropriate examiner provide the requested opinion.  The electronic claims file should be provided to the examiner in connection with the examination.  

It is left to the examiner's discretion whether to reexamine the Veteran.  

The examiner is asked to opine whether the Veteran's claimed disabilities, regardless of diagnosis, can be collectively linked to a medically unexplained chronic multisymptom illness.  The requested medical opinion must address each of the following:

a.  After reviewing the claims file, the examiner must provide an opinion as to whether bilateral hip disability, right shoulder disability, hypertension, and pericarditis disabilities or signs and symptoms of such disabilities (if undiagnosed), can be collectively linked to a medically unexplained chronic multisymptom illness due to the Veteran's Gulf War service.  

If not, the examiner is asked to explain why the Veteran's bilateral hip disability, right shoulder disability, hypertension, or pericarditis cannot be a part of a chronic multisymptom illness due to the Veteran's Gulf War service, other than the fact that they are diagnosable or further explain why diagnosable condition can never be a part of such chronic multisymptom illness.

b.  The examiner must explain the rationale for all opinions.  If determining, in his or her own professional medical opinion, that an opinion cannot be rendered without resort to speculation, the examiner must so state and explain the reasons why this is the case.

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




